383 F.2d 989
Marshall D. COLEMAN, Appellant,v.UNITED STATES of America, Appellee.
No. 24172.
United States Court of Appeals Fifth Circuit.
November 2, 1967.
Rehearing Denied December 18, 1967.

Appeal from the United States District Court for the Northern District of Mississippi, Claude F. Clayton, Judge.
Armis E. Hawkins, Houston, Miss., for appellant.
H. M. Ray, U. S. Atty., Oxford, Miss., Raymond L. McGuire, Asst. U. S. Atty., Oxford, Miss., for appellee.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
The questions presented by this appeal are discussed in an opinion of the district court in which the controlling principles are set forth. United States v. Coleman, D.C., 259 F. Supp. 394. We think no more need be said than has been said by the district court. Its judgment is


2
Affirmed.